                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHAD ALTBAIER, et al.,                             Case No. 19-cv-04348-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER TO SHOW CAUSE WHY
                                   9             v.                                         CASE SHOULD NOT BE DISMISSED
                                  10     DOWN-LITE INTERNATIONAL, INC.,                     Docket No. 31
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 6, 2019, the Court stayed this case for a brief time and informed the parties that

                                  14   it would issue an Order to Show Cause why the case should not be dismissed if the Ohio district

                                  15   court continued to exercise jurisdiction. See Docket No. 26. More than six weeks have passed

                                  16   since the Court issued its stay, and Defendants have informed the Court that the Ohio district court

                                  17   continues to exercise jurisdiction (as evidenced by that court’s order affirming denial of Altbaier’s

                                  18   Motion to Transfer Venue). See Docket No. 31; Docket No. 31-1.

                                  19          Therefore, the Court issues an ORDER TO SHOW CAUSE why Plaintiff’s claims should

                                  20   not be dismissed. Plaintiff shall file a written statement no later than October 2, 2019 showing

                                  21   cause as to why the case should not be dismissed. Failure to comply with this Order will result in

                                  22   the case being dismissed.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: September 25, 2019

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
